Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 5/29/19.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 10-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez Garcia (“Garcia”), U.S. Patent Application Publication No. 2017/0286182 and Hanson et al. (“Hanson”), U.S. Patent Application Publication No. 2016/0041594.
Regarding Claims 1, 10 and 19,     Garcia teaches a processing unit comprising:
compute units partitioned into at least one island [Para; 0045(one of computing element 300-1 or 300-2 shown as core-1, core-2 in fig -2)] that is provided with at least one operating voltage and a clock signal having at least one clock frequency independent of providing operating voltages or clock signals to other islands of compute units [Para: 0029(each computing element having their own “adjusted … frequency, voltage scaling”)-0030 and 0058]; and

Garcia does not disclose expressly dynamic voltage and frequency scaling (DVFS) hardware configured to modify the at least one operating voltage or the at least one clock frequency in response to a change in the at least one number of active memory barriers.
In the same field of endeavor (e.g., tracking memory barrier and updating frequency) Hanson teaches a dynamic voltage and frequency scaling (DVFS) hardware configured to modify the at least one operating voltage or the at least one clock frequency in response to a change in the at least one number of active memory barriers [Para: 0032(“frequency reduction could be performed during these cycles” when “waiting … access to memory”) and 0082]. 
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Garcia’s teachings of a voltage and frequency scaling hardware configured to compute at least one number of active memory barriers in the at least one island with Hanson’s teachings of a dynamic voltage and frequency scaling (DVFS) hardware configured to modify the at least one operating voltage or the at least one clock frequency in response to a change in the at least one number of active memory barriers for the purpose of simultaneously executing multiple workload requiring variable frequencies by high speed processors that are memory bound limited by memory bandwidth and latencies [Hanson, Para: 0006].
Regarding Claims 2, 11 and 20, Garcia teaches wherein the compute units are partitioned into a plurality of islands that are independently provided with operating voltages and clock signal having clock frequencies [Para: 0029-0030 and 0058]. 

Regarding Claims 3 and 12, Hanson teaches wherein the DVFS hardware is configured to modify at least one of a first operating voltage and a first clock frequency of a first clock signal provided to a first island in the plurality of islands in response to a change in a first number of active memory barriers in the first island [Para: 0028(“adjusting frequency and voltage …”) and 0032(“frequency reduction could be performed during these cycles” when “waiting … access to memory”)].
Regarding Claims 4 and 13, Garcia teaches wherein modify the at least one of the first operating voltage and the first clock frequency independent of operating voltages and clock frequencies of clock signals supplied to other islands in the plurality of islands [Para: 0029(each computing element having their own “adjusted … frequency, voltage scaling”)-0030].
Hanson teaches a DVFS hardware is configured to modify operating voltage and the first clock frequency as set forth above. 
Regarding Claims 5 and 14, Hanson teaches frequency scaling by DVFS during run time to optimize performance based on off core memory barrier [Para: 0026-0028]. One of ordinary skill in the art the time of the invention was filed to have modified Hanson teachings of frequency scaling by DVFS to increase the at least one of the first operating voltage and the first clock frequency in response to a decrease in the first number of active memory barriers in the first island for the purpose of dynamically controlling frequency in order to achieve desired performance level.
Regarding Claims 6 and 15, Hanson teaches wherein the DVFS hardware is configured to decrease the at least one of the first operating voltage and the first clock frequency in response to an increase in the first number of active memory barriers in the first island [Para: 0029(DVFS change frequency to lower 
Regarding Claims 7 and 16, Hanson teaches wherein the DVFS hardware is configured to modify the at least one of the first operating voltage and the first clock frequency in response to a change in the first number of active memory barriers to a second numbers of active memory barriers as set forth above. It would have been obvious to one of ordinary skill in the art to have first range of active barrier to a second range of active memory barrier in order to have flexibility when to modify voltage and frequency based on design choice.
Allowable Subject Matter
4.	Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187